                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       FEDERAL TRADE COMMISSION,                        Case No. 18-cv-00806-SBA (JSC)
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: SECOND INTERIM
                                                 v.                                         APPLICATION OF RECEIVER FOR
                                   9
                                                                                            ORDER APPROVING RECEIVER’S
                                  10       AMERICAN FINANCIAL BENEFITS                      FEES AND EXPENSES
                                           CENTER, et al.,
                                  11                                                        Re: Dkt. No. 230
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On November 29, 2018, the district court issued an order granting the motion of the

                                  14   Federal Trade Commission for preliminary injunction against Defendants American Financial

                                  15   Benefits Center (“AFBC”) and Financial Education Benefits Center (“FEBC”) (together,

                                  16   “Corporate Defendants”), and Brandon Frere.1 (Dkt. No. 186.)2 The court’s order (“PI Order”)

                                  17   appointed Thomas McNamara as Receiver for the Corporate Defendants, granting him “full

                                  18   powers of an equity receiver.” (Dkt. No. 187 at 6.) The district court subsequently referred all

                                  19   matters arising out of the performance of the Receiver’s duties to the undersigned. (Dkt. No. 190.)

                                  20   On March 29, 2019, this Court granted the Receiver’s first interim application for fees and

                                  21   expenses for the period of November 29, 2018 through January 15, 2019, in the amount of

                                  22   $335,213.88. (Dkt. No. 221.) Now before the Court is the Receiver’s second interim application

                                  23   for fees and expenses, covering the period of January 16, 2019 through November 30, 2019. (Dkt.

                                  24   No. 230.) The application is unopposed. After careful consideration of the Receiver’s application,

                                  25

                                  26   1
                                         On February 3, 2020, the district court extended a stay of this action based on the parallel
                                  27   criminal action against Defendant Frere pending in this District. (Dkt. No. 234; see also United
                                       States v. Frere, No. 3:19-cr-00493-SI (N.D. Cal.).)
                                  28
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                   1   declaration, and supporting exhibits, the Court concludes that oral argument is not necessary and

                                   2   therefore VACATES the February 13, 2020 hearing. For the reasons explained below, the Court

                                   3   GRANTS the application.

                                   4                                            BACKGROUND

                                   5          The PI Order authorizes the Receiver to “[c]hoose, engage, and employ attorneys,

                                   6   accountants, appraisers, and other independent contractors and technical specialists, as the

                                   7   Receiver deems advisable or necessary in the performance of duties and responsibilities under the

                                   8   authority granted by this Order.” (Dkt. No. 187 at 6.) The PI Order further provides for

                                   9   compensation of the Receiver and those hired by him, stating:

                                  10                  IT IS FURTHER ORDERED that the Receiver and all personnel
                                                      hired by the Receiver as herein authorized, including, but not limited
                                  11                  to, counsel to the Receiver and accountants, are entitled to reasonable
                                                      compensation for the performance of duties pursuant to this Order,
                                  12                  and for the cost of actual out-of-pocket expenses incurred by them,
Northern District of California
 United States District Court




                                                      from the Assets now held by, in the possession or control of, or which
                                  13                  may be received by the Corporate Defendants. The Receiver shall file
                                                      with the Court and serve on the parties periodic requests for the
                                  14                  payment of such reasonable compensation, with the first such request
                                                      filed no more than ninety (90) days after the date of entry of this
                                  15                  Order. The Receiver shall not increase the hourly rates used as the
                                                      bases for such fee applications without prior approval of the Court.
                                  16

                                  17   (Dkt. No. 187 at 12.) Thus, the PI Order allows for payment of “periodic” or interim fees upon the

                                  18   Receiver’s request to the Court.

                                  19                                         LEGAL STANDARD

                                  20          “As a general rule, the expenses and fees of a receivership are a charge upon the property

                                  21   administered.” Gaskill v. Gordon, 27 F.3d 248, 251 (7th Cir. 1994) (citing Atl. Trust Co. v.

                                  22   Chapman, 208 U.S. 360, 375-76 (1908)). “These expenses include the fees and expenses incurred

                                  23   by a receiver and professional retained by a receiver to assist in the performance of the receiver’s

                                  24   duties.” SEC v. Nationwide Automated Sys., Inc., No. CV 14-07249 SJO (FFMx), 2018 WL

                                  25   1918622, at *2 (C.D. Cal. Feb. 12, 2018). The court that appoints “the receiver has full power to

                                  26   fix the compensation of such receiver and the compensation of the receiver’s attorney or

                                  27   attorneys.” Drilling & Exploration Corp. v. Webster, 69 F.2d 416, 418 (9th Cir. 1934).

                                  28          Receivers and the professionals who assist them should be “reasonably, but not excessively
                                                                                         2
                                   1   compensated for their efforts to benefit the receivership estate.” SEC v. Small Bus. Capital Corp.,

                                   2   No. 12-CV-03237 EJD, 2014 WL 3920320, at *2 (N.D. Cal. Aug. 7, 2014) (internal quotation

                                   3   marks and citation omitted). “‘[I]n receivership situations, lawyers should be awarded moderate

                                   4   fees and not extravagant ones.’” Id. (quoting SEC v. Byers, 590 F. Supp. 2d 637, 648 (S.D.N.Y.

                                   5   2008)). Thus, “[t]he Receivership and any professionals assisting the Receiver should charge a

                                   6   reduced rate to reflect the public interest involved in preserving funds held in the receivership

                                   7   estate.” Id. (citing Byers, 590 F. Supp. 2d at 646-47).

                                   8          In determining the amount of a fee award, courts should consider the “‘economy of

                                   9   administration, the burden that the estate may be able to bear, the amount of time required,

                                  10   although not necessarily expended, and the overall value of the services provided to the estate.’”

                                  11   Id. (quoting In re Imperial “400” Nat., Inc., 432 F.2d 232, 237 (3rd Cir. 1970)).

                                  12                                              DISCUSSION
Northern District of California
 United States District Court




                                  13          The Receiver requests the following compensation: (1) “43,690.00 fees and $6,718.47

                                  14   expenses of the Receiver and staff to be paid to TWM Receiverships Inc. dba Regulatory

                                  15   Resolutions”; (2) “$54,197.00 fees and $3,493.58 expenses of the Receiver’s counsel, McNamara

                                  16   Smith LLP”; (3) “$14,110.00 fees and $13.90 expenses of the Receiver’s insurance coverage

                                  17   counsel, Franklin Soto LLP; and (4) “$1,050.00 fees and $160.00 expenses of the Receiver’s IT

                                  18   consultant, The Computer Admin.” (Dkt. No. 230 at 2.) In total, the Receiver requests

                                  19   $123,432.95 in his second interim application.

                                  20          The Receiver submits a declaration in support of his application detailing the work

                                  21   performed and fees and expenses incurred by the Receiver and his staff, his regular counsel and

                                  22   insurance coverage counsel, and his IT consultant. (Dkt. No. 230-1 at 2-4.) The Receiver also

                                  23   submits invoices from Regulatory Resolutions, McNamara Smith LLP, Franklin Soto LLP, and

                                  24   The Computer Admin for the time period at issue. (Dkt. No. 230-2, Exs. 1-4.) The invoices are

                                  25   sufficiently detailed, and the services rendered were necessary to administer the receivership.3

                                  26
                                  27
                                       3
                                         The Receiver’s invoice from Regulatory Resolutions includes one entry for $150.00 that falls
                                       within the time period of the first interim application for fees—January 11, 2019. (See Dkt. No.
                                  28   230-2, Ex. 1 at 4.) The Receiver’s invoice also includes a disbursement of $108.41 for “Out-of-
                                       town travel: Meals for receivership team” on December 4, 2018. (See id. at 10.) Similarly, the
                                                                                          3
                                   1   The Receiver attests that the fees he incurred reflect a discounted rate, (see Dkt. No. 230-1 at ¶

                                   2   4a), and although he does not attest that fees for counsel McNamara Smith LLP reflect a similar

                                   3   discount, the hourly rates for attorneys Mr. Bhandari, Mr. Chang, Ms. Gordon, and paralegal Ms.

                                   4   Carroll remain unchanged since the Receiver’s first interim application. (Compare Dkt. No. 220

                                   5   at ¶ 5 with Dkt. 230-1 at ¶ 7.) The Receiver’s supplemental declaration in support of the first

                                   6   interim application attested that those attorneys’ fees represented a discounted rate. (Dkt. No. 220

                                   7   at ¶ 5.)

                                   8              The Receiver submitted a Status Report on January 9, 2020, summarizing the receivership

                                   9   activities and providing updated information regarding the receivership bank account. (Dkt. No.

                                  10   232.) The Status Report includes a “Receipts and Disbursements Summary” for the account that

                                  11   itemizes the total receipts and disbursements from February 1, 2019 through January 9, 2020 and

                                  12   indicates that the receivership bank account had a balance of $384,236.66 as of January 9, 2020.
Northern District of California
 United States District Court




                                  13   (Dkt. No. 232-1, Ex. 1 at 2.) Thus, the Receiver’s current request for fees and expenses

                                  14   constitutes roughly one third of the account balance.

                                  15              In sum, the Court is satisfied that the requested fees and expenses “reasonably, but not

                                  16   excessively” compensate the Receiver and his professionals “for their efforts to benefit the

                                  17   receivership estate.” See Small Bus. Capital Corp., 2014 WL 3920320, at *2.

                                  18                                                CONCLUSION

                                  19              The Court grants the Receiver’s second interim application for fees and expenses in the

                                  20   amount of $123,432.95.

                                  21              IT IS SO ORDERED.

                                  22   Dated: February 11, 2020

                                  23
                                                                                                       JACQUELINE SCOTT CORLEY
                                  24                                                                   United States Magistrate Judge
                                  25

                                  26
                                  27   invoice from McNamara Smith includes a billing entry for January 7, 2019 for $35.00. (See id.,
                                       Ex. 2 at 16.) None of those entries appeared in the first interim application for benefits. (See
                                  28   generally Dkt. No. 212-2.) Thus, Receiver is not requesting fees and expenses that were already
                                       paid.
                                                                                        4
